Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Amended independent claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 16 is now directed to a computer program product of training a multi-class identifier to predict a probability for a plurality of digital experiences. The multi-class identifier trained using a plurality of conversion data points, each of which identifies a profile characterizing a user that converted/not converted after having been served one of the digital experiences.  Whereas previous claims 1 and 21 are directed to a method and system of using a conversion multi-class classifier using a user visit profile and an indication that the user visit profile is going to/not going to convert to predict a probability of digital experience being served. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 16, 19 and 20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s specification does not teach or suggest conversion data points, nor does it disclose non-conversion data points. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The newly added claims use the term “a profile” however these claims depend upon claim 21, which use the term “user visit profile” It is unclear if the user visit profile and the profile are the same profile. Thus, making the claims indefinite. 


 				      Response to Amendment
In light of Applicant's submission filed November 30, 2021, the Examiner has maintained and updated the 35 U.S.C 101 rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-10, 21, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1
 	a conversion multi-class classifier at least one of controllable and executable by the one or more processors, the conversion multi-class classifier having a first input to receive a user visit profile and a second input to receive an indication that a user exhibiting the user visit profile is going to convert, the conversion multi-class classifier configured to predict a probability of each digital experience in a campaign being served;
 	a non-conversion multi-class classifier at least one of controllable and executable by the one or more processors, the non-conversion multi-class classifier having a first input to receive the user visit profile and a second input to receive an indication that the user exhibiting the user visit profile is not going to convert, the non-conversion multi-
a conversion likelihood estimator at least one of controllable and executable by the one or more processors, and configured to derive, for the user visit profile and based on the probabilities generated by the conversion multi- class classifier and the non-conversion multi-class classifier, a probability of conversion for each digital experience in the campaign.
Claim 21
 	for each of a plurality of digital experiences, using a conversion multiclass classifier to predict a respective first probability that a user having a particular user visit profile was served that particular digital experience, wherein the conversion multiclass classifier is configured to assume that serving any of the digital experiences to the user results in a conversion;
 	for each of the digital experiences, using a non-conversion multiclass classifier to predict a respective second probability that the user was served that particular digital experience, wherein the non-conversion multiclass classifier is configured to assume that serving any of the digital experiences to the user results in a non-conversion;
 	selecting a preferred digital experience, from amongst the plurality of digital experiences, having a maximum ratio of first probability to second probability, as predicted by the conversion and non-conversion multiclass classifiers, respectively; and serving the preferred digital experience to the user.
sets forth that the claims describe advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining probabilities and selecting digital experiences based on behaviors(e.g. determining a conversion) of the user. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a processor and non-transitory machine readable media. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of  (claim 1)classifying, estimating, (claim 21) , predicting and selecting, (claim 21)  such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of processor and non-transitory machine readable media, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,

meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,

computing components (as evidenced from [0035/0039/0041/0048] of the applicant’s specification for example [0048] states, “As used in the present disclosure, the terms "engine" or "module" or "component" may
refer to specific hardware implementations configured to perform the actions of the engine or
module or component and/or software objects or software routines that may be stored on and/or
executed by general purpose hardware (e.g., computer-readable media, processing devices, etc.)
of the computing system.”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 21
Serving the preferred digital experience to the user; (e.g. the transmitting of data)
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-10 and 23-25 appear to merely further limit the abstract idea by further limiting the types and/or content of the data (claim 2) further limits the estimating, claims 3- 10,18, 23-25), further limits the conversion or non-conversion data, further limits the value of the probabilities (claim 17, 21)  	As such, the analysis of dependent claims 2-10 and 23-28 results in the claims “reciting” laims 1-10, 21, and 23-28 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 21, 23, 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little et al. (US 2015/0161658)

  	Claim 1: Little discloses a system to provide targeting of digital experiences having high probability of conversion, the system comprising:
 	one or more processors; ([0099], a processor)
(see for example [0061] logging visitor information(e.g. first input) [0090], historical data(e.g. second input)[0054, 0058, 0065, 0090] selecting content on the probability of conversion) 	a non-conversion multi-class classifier at least one of controllable and executable by the one or more processors, the non-conversion multi-class classifier having a first input to receive the user visit profile and a second input to receive an indication that the user exhibiting the user visit profile is not going to convert, the non-conversion multi-class classifier configured to predict a probability of each digital experience in the campaign being served; ([0087], a visitor identifier unique to the device, browser, account or other identifiable component through which the visitor is visiting the website; a timestamp of the visit; a source from where the visitor arrived at the website, for example, a name of another website; a media exposure type indicating a type of media exposure through which the visitor arrived at the website, for example, a paid advertisement, amongst others; and an indication indicating whether or not the visit resulted in the user performing a conversion act.)
 	a conversion likelihood estimator at least one of controllable and executable by the one or more processors, and configured to derive, for the user visit profile and based on the probabilities generated by the conversion multi-class classifier and the non-conversion multi-class classifier, a probability of conversion for each digital experience in the campaign.([0116], The data-driven 
attribution model creation module 120 can be configured to determine a conversion probability for each path type; can then determine a total path count for each path type indicating the total number of paths specific to each path type.  The data-driven attribution model creation module 120 can also be configured to determine a conversion path count for each path type indicating the total number of conversions specific to each path type.) 

 	Claim 4: Little discloses the system of claim 1, wherein the conversion multi-class classifier is trained using only conversion data for digital experiences in the campaign. [0084]

 	Claim 5: Little discloses the system of claim 1, wherein the non-conversion multi-class classifier is trained using only non-conversion data for digital experiences in the campaign. [0087]
	
 	Claim 21: Little discloses a computer-implemented method to provide targeting of digital experiences, the method comprising:
 	for each of a plurality of digital experiences, using a conversion multiclass
classifier to predict a respective first probability that a user having a particular user visit profile was served that particular digital experience, wherein the conversion multiclass classifier is configured to assume that serving any of the digital experiences to the user results in a conversion;[0090 and 0091]
 	for each of the digital experiences, using a non-conversion multiclass classifier to predict a respective second probability that the user was served that particular digital experience, wherein the non-conversion multiclass classifier is configured to assume that serving any of the  ([0087], a visitor identifier unique to the device, browser, account or other identifiable component through which the visitor is visiting the website; a timestamp of the visit; a source from where the visitor arrived at the website, for example, a name of another website; a media exposure type indicating a type of media exposure through which the visitor arrived at the website, for example, a paid advertisement, amongst others; and an indication indicating whether or not the visit resulted in the user performing a conversion act.)
  	selecting a preferred digital experience, from amongst the plurality of digital experiences, having a maximum ratio of first probability to second probability, as predicted by the conversion and non-conversion multiclass Classifiers, respectively; ([0036, 0042] discloses calculates, for each path type, a probability of conversion based on the ratio of the conversion path count and the total path count corresponding to the path type.) Also see [0065]The conversion probability of the identified path is a ratio of a number of conversions at the website to a number of visits to the website over a given time period.) and 	serving the preferred digital experience to the user.[0095]
 	Claim 23: Little discloses the method of Claim 21, further comprising:
 	training the conversion multiclass classifier using only conversion data for the digital experiences; and training the non-conversion multiclass classifier using only non-conversion data for the digital experiences. [0087]
 	Claim 26: Little discloses the method of Claim 21, further comprising training the
conversion multiclass classifier using a plurality of conversion data points, each of which

the digital experiences. ([0106] attribution model(e.g. profile) contains data that characterizes a user that converted.  

 	Claim 27: Little discloses the method of Claim 21, further comprising training the non-
conversion multiclass classifier using a plurality of non-conversion data points, each of
which identifies a profile characterizing a user that did not convert after having been
served one of the digital experiences. ( [0116],  did not convert)

 	Claim 28: Little discloses the computer program product of Claim 16, wherein the
process further comprises, before training the conversion multi-class classifier, reducing
the dimensionality of the plurality of conversion data points using an unsupervised
statistical technique.[0159]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 2015/0161658) in view of Matthew et al. (US 2017/0169337) 	
  	Claim 2, 12: Little discloses the system of claim 1, but does not explicitly disclose wherein the conversion likelihood estimator is configured to mathematically combine the probabilities generated by the conversion multiclass classifier and the non-conversion multi-class classifier to derive the probability of conversion for each digital experience in the campaign.  	However Matthew discloses wherein the conversion likelihood estimator is configured to 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the system of Little to have included wherein the conversion likelihood estimator is configured to mathematically combine the probabilities generated by the conversion multiclass classifier and the non-conversion multi-class classifier to derive the probability of conversion for each digital experience in the campaign in order to scale the numerical ranges accurately.(see Matthew {278-280] )

Claims 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 2015/0161658)  in view of Matthew et al. (US 2017/0169337) and in view of Sorca et al. (US 2010/0094878)	Claim 3: Little and Matthew discloses the system of claim 2, but does not explicitly disclose wherein to combine the probabilities generated by the conversion multi-class classifier and the non-conversion multi-class classifier includes use of a Bayes’ theorem.  	However Sorca discloses wherein to combine the probabilities generated by the conversion multi-class classifier and the non-conversion multi-class classifier includes use of a Bayes’ theorem.  [1386]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the system of : Little and Matthew to have included wherein to combine the probabilities generated by the conversion multi-class classifier and the (see Sorca [1386 and 1387])

Claims 7-9, and 24   is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 2015/0161658)  in view of Matthew et al. (US 2017/0169337) and in view of Sorca et al. (US 2010/0094878)	Claim 7:  Little discloses the system of claim 1, wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using neural networks.
 	However Sorca discloses wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using neural networks. [0262, 0265, 0308] 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the system of : Little to have included wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using neural networks in order to further assist with classifying the data. 	Claim 8: Little discloses the system of claim 1, but does not explicitly disclose wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using gradient boosted trees. 	However Sorca discloses wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using gradient boosted trees [0203, 1372]
(see Sorca [1372]) 	Claim 9:  Little and Matthew discloses the system of claim 1, wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using decision trees.  	However Sorca discloses wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using gradient boosted trees [0203, 1372]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the system of Little to have included wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using gradient boosted trees in order to determine relevant data. (see Sorca [1372])	
	Claim 24 : Soroca discloses the  method of Claim 21, wherein the conversion multiclass classifier and the non-conversion multiclass classifier are each implemented using one of random forests, neural networks, gradient boosted trees, and decision trees.  	However Sorca discloses wherein the conversion multiclass classifier and the non-conversion multiclass classifier are each implemented using one of random forests, neural networks, gradient boosted trees, and decision trees. [0262, 0265, 0308]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the system of Little to have included wherein the (see Sorca [1372])
Claims 6, 10 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 2015/0161658) in view of Duncan (US 2016/0071117)	Claim 6: Little discloses the system of claim 1, but does not explicitly disclose  wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using random forests.  	However Duncan discloses wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using random forests. [0119]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the system of Little to have included wherein the conversion multi-class classifier and the non-conversion multi-class classifier are each implemented using random forests in order to properly further define relevant data and efficiently classify said data.

 	Claim 10: Little discloses the system of claim 1,but does not explicitly disclose further comprising a dimensionality reduction module at least one of controllable and executable by the one or more processors, and configured to reduce dimensionality of training data for use in training the conversion multi-class classifier and the non-conversion multi-class classifier. 

 	Both Soroca and Duncan teach targeting content. It would have been obvious to one of ordinary skill in the art at the time of the invention to have dimensionality reduction module of Duncan, as a module to be utilized in Soroca in order to determine which information is more important to lead to a conversion. (see [0119] of Duncan)
 	Claim 25: Little discloses the method of Claim 21,but does not explicitly disclose  further comprising reducing dimensionality of training data used to train at least one of the conversion multiclass classifier and the non-conversion multiclass classifier.
 	However Duncan discloses reducing dimensionality of training data used to train at least one of the conversion multiclass classifier and the non-conversion multiclass classifier.. [0119]
 	Both Soroca and Duncan teach targeting content. It would have been obvious to one of ordinary skill in the art at the time of the invention to have dimensionality reduction module of Duncan, as a module to be utilized in Soroca in order to determine which information is more important to lead to a conversion. (see [0119] of Duncan)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.  	The applicant argues in regards to the 35 U.S.C 101 rejection, by stating, “The Applicant respectfully submits that whether the claims “disclose performing”, or whether a claim “appears to be related to”, advertising is not relevant under Alice/Mayo Step 2A Prong One. Rather, as set forth above, the proper inquiry is whether the Applicant’s claims set forth or describe “advertising, marketing or sales activities or behaviors”, the Examiner is unsure of the relevancy as to “performing”, or whether a claim “appears to be related to, the applicant’s claims are directed to advertising. The Examiner has updated the 101 rejection above, therefore the argument is moot.   The applicant further argues again that because the claims uses the term digital experience in the claims and does not expressly set forth advertising. The Examiner respectfully disagrees and fails to see the relevance of this distinction. The applicant’s specification explicitly states, a digital experience is an advertisement. It is not relevant that the applicant has chosen to use the term digital experience in the claims. The applicant’s claims uses a user visit profile, said profile contains attributes that includes behavioral information. ([0021] of applicant’s specification. At [0021], states, “Broadly speaking, these attributes indicate the traits of the users that were either receptive or non-receptive to the digital experiences and, thus, can be used to target digital experiences to users based on the traits of the users at the time of serving the digital experiences. As will be appreciated, these attributes can be demographic (e.g., race, economic status, gender, profession, occupation, level of income, level of education, etc.) and/or behavioral (e.g., browsing behavior, shopping behavior, purchase history, recent activity, etc.). For example, an organization may determine the browsing behavior of users who visit its website from current session variables ( e.g., session creation time, session termination time, and the like), historical session variables, and cookies (e.g., a cookie that is created first time a user is made part of a campaign). Thus it is clear that the claims uses behavioral characteristics to determine which digital experiences(e.g. advertisement) to serve the user. The term in the claim is irrelevant, the applicant is allowed to be his own lexicographer and the Examiner is to examine the specification to understand the definition of the terms used in the claims. Thus it is not relevant if the applicant uses the term digital experience or widget in the claims, if the applicant’s specification defines the term as advertising. The applicant’s claims clearly are marketing activities, marketing activities are commercial interactions, which is one of certain methods of organizing human activity.  	The applicant further argues the 101 rejection by stating that the Examiner has previously asserted that any such additional elements would be considered insignificant extra solution activity. The Examiner respectfully disagrees, as the applicant as cited, page 8 of the previous office action clearly states, that the only limitation considered in insignificant extra solution activity, is the serving step of claim 21. Since it is merely transmitting data to the user. Thus the Examiner is unsure how/why the applicant asserts that any additional elements the Examiner would consider insignificant extra solution activity, the 101 rejection above does have any such language. The Examiner in the previous office action and the current office action cited the additional elements of processor and non-transitory machine readable media.  The applicant has not provided any arguments or evidence as to how/why the additional elements are sufficient to amount to significantly more than the judicial exception. The additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not  
 	Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The applicant’s arguments do not address any of the aforementioned elements above that are indicative of integration into a practical application. Thus the 35 U.S.C 101 rejection is maintained.  
. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621